Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, and 3 thru 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1, 11 and 15, the prior art of record(s) (closest prior art, Iwaji et al., Pub No: US 2010/0066284 A1) fails to teach the rotational position estimation unit estimates the rotor position using a detected value in a voltage application state in which the neutral point potential changes more with the rotor position near the pre-estimated value among the plurality of voltage application states and in combination with the other limitations of the respective base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 06/16/2022, with respect to claims 1 and 3-16 have been fully considered and are persuasive. Claims 1 and 3-16 are allowed based on the amendment to independent claims 1, 11 and 15. Drawings dated 06/16/2022 are acknowledged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	06/30/2022